Citation Nr: 0822615	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  05-35 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for post-operative intervertebral disc syndrome of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1945 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which continued a 10 percent rating 
for service-connected post-operative intervertebral disc 
syndrome of the lumbar spine.

In June 2008, the veteran's representative filed a motion to 
advance this case on the docket due to the veteran's advanced 
age.  The Board granted the motion in June 2008, pursuant to 
38 U.S.C.A. § 7107 (West 2002 & Supp. 2007) and 38 C.F.R. 
§ 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran's service-connected lumbar spine disability 
has not for any period of claim been manifested by forward 
flexion of the thoracolumbar spine limited to 60 degrees, or 
the combined motion range of motion of the thoracolumbar 
spine not greater than 120 degrees, or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

2.  The veteran's service-connected lumbar spine disability 
has not for any period of claim been manifested by an 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks during the past 
twelve months.

3.  The veteran is not service connected for arthritis in two 
or more major joints or two or more minor joint groups.




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a 
service-connected lumbar spine disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.14, 4.25, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5235-
5243 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating for Lumbar Spine Disability

This appeal involves the veteran's claim that the severity of 
his service-connected lumbar spine warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the U.S. Court of Appeals for Veterans 
Claims (Court) explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id. at 206.

By way of history, the veteran received surgical treatment 
for his lumbar spine disability shortly after service 
separation.  He was evaluated as 100 percent disabled from 
October 1950 until March 1951.  Residuals of the lumbar spine 
disability have been rated 10 percent disabling from that 
time to the present.  The veteran continues to suffer 
residual symptoms such as stiffness and low back pain.

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  

A 20 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic 
Code 5242), in addition to consideration of rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine, rating for degenerative arthritis under Diagnostic 
Code 5003 should also be considered.  38 C.F.R. § 4.71a.

Diagnostic Code 5243 (effective September 26, 2003) provides 
that intervertebral disc syndrome (IVDS) is to be rated 
either under the General Rating Formula for  Diseases and 
Injuries of the Spine or under the Formula for  Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (effective September 26, 2003) 
provides a 10 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; a 
20 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months; a 40 percent 
disability rating for IVDS with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and a 60 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 
2003) provides that, for purposes of ratings under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Note 
(2) provides that, if intervertebral disc syndrome is present 
in more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is to 
be rated on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a. 

In this case, at no time during the period of claim on appeal 
has the evidence shown the veteran's thoracolumbar symptoms 
to be of such a nature or severity or to result in such 
functional impairment as to warrant a schedular evaluation in 
excess of the assigned 10 percent rating.  The January 2005 
VA examination showed range of lumbar flexion to 80/90 
degrees flexion with pain.  Lateral extension to the right 
and left was 30 degrees without pain and rotation to the 
right and left was 30 degrees without pain.  With repetitive 
stress testing while holding five pound weights, the veteran 
could complete 8 out of 20 requested forward flexions to 80 
degrees with pain.  The examiner observed no fatigue, 
weakness, or incoordination.  Clinical findings also included 
slight tenderness to palpation, but normal gait and no spasm 
or swelling of the posterior back.  The scar was noted to be 
well healed and nontender. 

For these reasons, the Board finds that, under the General 
Rating Formula for Diseases and Injuries of the Spine, the 
veteran's service-connected lumbar spine disability has not 
for any period of claim manifested forward flexion of the 
thoracolumbar spine limited to 60 degrees, or the combined 
motion range of motion of the thoracolumbar spine not greater 
than 120 degrees, or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis, as 
required for a higher disability rating of 20 percent.  
38 C.F.R. § 4.71a.  The current 10 percent rating takes into 
account the factors of pain, fatigue, weakness, and lack of 
endurance after repetitive use.  No higher rating is 
warranted under DeLuca.

The Board also finds that a disability rating in excess of 10 
percent is not warranted under DC 5243 for any period of 
claim.  The January 2005 VA examiner diagnosed degenerative 
disc disease of the cervical and lumbosacral spine.  X-rays 
showed mild disc space narrowing at L5-S1.  However, the VA 
examiner did not note any incapacitating episodes of IVDS 
necessitating bed rest.  Furthermore, the veteran's private 
physician, Dr. Sarni, made no mention of incapacitating 
episodes in the veteran's charts or his correspondence of 
July and November 2005.  Rather, Dr. Sarni emphasized anti-
inflammatory medication and analgesics as treatments for the 
veteran's degenerative disc disease.

The Board further finds that a disability rating in excess of 
10 percent is not warranted under DC 5003 for arthritis.  A 
20 percent rating for arthritis requires the involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  The RO has 
denied service connection for arthritis in the knees, hands, 
shoulders, and cervical spine.  Those issues are not before 
the Board.  Because the veteran is service connected for only 
one joint group and he already has a 10 percent rating, DC 
5003 cannot serve as the basis for a rating in excess of 10 
percent.

Accordingly, the benefit sought on appeal is denied.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist

VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (1994).  

The RO's January 2005 notice letter described the evidence 
necessary to file claims for an increased rating, and met all 
the requirements noted above; including informing the veteran 
that it was ultimately his responsibility to see to it that 
any records pertinent to his claim are received by VA.  The 
Board acknowledges that the veteran was not given the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) until March 2006.  To whatever extent Dingess 
or the recent decision of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), concerning the specific notice to be given in 
claims for increase, requires more extensive notice, the 
Board finds no prejudice to the appellant in proceeding with 
the present decision.  He appealed the disability evaluation 
assigned.  He was given the specific requirements for an 
increased rating for the disability at issue in the rating 
decision and in the statement of the case, so he has actual 
notice of those criteria.  



VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  VA met its duty to assist the veteran.  
VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim for an increased 
evaluation.  38 U.S.C.A. § 5103A (a), (b), (c) (West 2002 & 
Supp. 2007).  Specifically, the RO secured and associated 
with the claims file all evidence pertinent to this claim, 
including VA treatment records and VA examinations.


ORDER

Entitlement to an increased rating for post-operative 
intervertebral disc syndrome, lumbar spine, is denied.



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


